 550DECISIONSOF NATIONALLABOR RELATIONS BOARDOffice, 176 West Adams Street, Chicago, Illinois, 60603, TelephoneNo. Central 6-9660, if they have any question concerning this noticeor compliance with its provisions.Berglund Chevrolet,Inc.andTruck Drivers Local Union No.649.Case No. A0-57.May 10, 1963ADVISORY OPINIONThis is a petition filed by Berglund Chevrolet, Inc., herein calledthe Employer, for an Advisory Opinion in conformity with Section102.98 and 102.99 of the Board's Rules and Regulations, Series 8,,asamended.In pertinent part, the petition alleges as follows :1.Truck Drivers Local Union No. 649, herein called the Union, hasfiled with the New York State Labor Relations Board, herein calledNYSLRB, a petition in Case No. WE-1382 requesting that it becertified as the representative of the Employer's employees for thepurposes of collective bargaining.2.The Employer is a retail automobile sales and service agencyhaving its place of business at 215 West Fourth Street, Jamestown,New York.3.During the calendar year 1962, the Employer's gross sales to-taled upwards of $3,000,000 of which in excess of $250,000 representedreceipts from sales and services from outside the State of New Yorkand of which in excess of $250,000 represented sales of goods, prod-ucts, and services to businesses subject to the jurisdiction of the Board.During the same year the Employer purchased from outside theState of New York cars and trucks valued upwards of $2,000,000and parts valued in excess of $120,000.4.The NYSLRB has made no findings with respect to the com-merce data hereinabove set forth.5.There is no representation or unfair labor practice proceedinginvolving the same labor dispute pending before the Board.6.Although served with a copy of the petition for Advisory Opin-ion herein, no response as provided by the Board's Rules and Regu-lations has been filed by the Union.On the basis of the above, the Board is of the opinion that :1.The Employer is a retail enterprise operating an automobilesales and service agency in Jamestown, New York.2.During the calendar year 1962, the Employer did a gross volumeof business in excess of $500,000 and made from outside the State142 NLRB No. 63. FRANKE'S, INC.551of New York purchases of cars and trucks valued at upwards of$2,000,000 and of parts valuedin excessof $120,000.3.The Board's current standard for asserting jurisdiction overretail enterprises within its statutory jurisdiction is a gross volumeof business of at least $500,000 per annum.Carolina Supplies andCement Co.,122 NLRB 88. The Employer's out-of-State purchases,constituting direct inflow under the Board's decision inSiemonsMailing Service,122 NLRB 81, 85 bring its operations within theBoard's statutory jurisdiction ; ' while its gross volume of businessmeets the dollar-volume test of the Board's standard for assertingjurisdiction over retail enterprises.2Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations here present, the Board would assert jurisdiction overthe Employer's operations with respect to labor disputes cognizableunder Sections 8, 9, and 10 of the Act.1N.L.R.B. v. Reliance Fuel Oil Corp.,371 U.S. 224.=McCarthy Enterprises tin Community Motors,128 NLRB 60.Franke's,Inc.andHotel-Motel, Restaurant Employees UnionLocal No. 200,Hotel and Restaurant Employees and Bar-tenders International Union,AFL-CIO.CasesNos. 26-CA-1212, 26-CA-1230, and I6-CA-1248.May .13, 1963DECISION AND ORDEROn October 1, 1962, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that these allegations be dismissed.There-after, the General Counsel filed exceptions to the Intermediate Reporttogether with a supporting brief, and the Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in142 NLRB No. 67.